Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 31, & 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
RE Claim 14, the use of the phrase “injection molded plastic having configurations comprising nested, folded, and stacked forms” renders the claim vague and indefinite since it is unclear how the elected injection molded apparatus would be capable of all of the configurations: nesting, folding, and stacking. In light of the specification, the device appears to be stacked in the expanded configuration, and nested in the compact configuration, but folding seems unsupported. 
Claim 31 recites the limitation “partial bottom surface” in line 1, and Claim 34 recites the limitation “the upper portion” which is only established in claim 32. There is insufficient antecedent basis for these limitations in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 12-15, 24-26, 31, 33, & 34 are rejected under 35 U.S.C. 103 as being unpatentable over Carpay (US 5347751), in view of Klessig (US 7712255).
For Claim 10, Carpay discloses a gardening system (10) that is portable (as discussed in Column 5, lines 1-5), the gardening system comprising: 
a support frame (defined by the first and second components for claim 10, further including the third frame component for claim 26) comprising a first frame structure (collar 20) and a second frame structure (15 & 17), the support frame configured to switch between an expanded configuration when in use (illustrated, for example, in Fig. 2) and a compact configuration during packaging or storage (as discussed in Col. 5, lines 1-5); and 
a planter (inner liner 13, as a standard plant pot, Col. 3, lines 4-6) removably positioned in an upright direction on the support frame to create a garden when the support frame is in the expanded configuration (in order to disassemble as discussed in Col. 3, lines 4-6, the planter 13 is removable from collar 20), the planter comprising a side wall (wherein the planter 13 appears to be a standard circular flared plant pot based on the drawings and description), a bottom surface to support plant growth in an upward direction (the bottom of the planter 13), and an opening in the at least bottom surface, the opening sized to permit plant growth in a downward direction into a space within the support frame in the expanded configuration (Fig. 2 appears to illustrate a drainage opening in the bottom of 13; in either case, the device, in order to work as 
wherein the planter further comprises a top edge structure (32) that contacts an uppermost surface of the support frame (Fig. 2), and wherein the first frame structure is sized to be removably stacked on the second frame structure in the expanded configuration (Col. 3, lines 11-17).
Carpay is silent to the planter comprising at least four side walls.
Klessig, like prior art above, teaches a stackable planter structure (10), and further teaches that circular planters and square/rectangular planters are equivalent structures known in the art (Col. 2, lines 15-18). Therefore, because these two planter shapes were art-recognized equivalents at the time the invention was effectively filed, one of ordinary skill in the art would have found it obvious to substitute the circular planter of  Carpay with the a square/rectangular planter as taught by Klessig, in order to better fit a user’s aesthetic, and since applicant has not disclosed that this solves any stated problem or is anything more than one of numerous shapes or configurations a person of ordinary skill in the art would find obvious for the purpose of providing a planting support. In re Dailey and Eilers, 149 USPQ 47 (1966).
For Claim 12, the above-modified reference teaches the gardening system of claim 10, and Carpay further discloses wherein the support frame comprises a metal (“aluminum,” Col. 3, lines 18-24), stone, plastic (“plastic,” id.), wood (“wood,” id.), or an engineered material (“ROYALITE TM,” Col. 4, lines 15-34).

For Claim 14, the above-modified reference teaches gardening system of claim 10, wherein at least one of the support frame and the planter includes injection molded plastic having configurations comprising nested, folded, and stacked forms (the device may be nested and folded in the shipped configuration, as discussed in Col. 5, lines 1-5, and stacked, Fig. 2).
For Claim 15, the above-modified reference teaches the gardening system of claim 10, and Carpay discloses wherein the support frame and the planter are constructed as interchangeable parts such that the support frame and the planter can be inverted during use (the device could be assembled upside down such that the planter 13 is supported on the underside of collar flange 30).
For Claim 24, the above-modified reference teaches the gardening system of claim 10, and Carpay further discloses wherein the planter is configured to adopt a collapsed form nested within the first frame structure when the storage frame is in the compact configuration (assembled in the same manner with planter 13 within the collar 20, the device 10 could be “collapsed” for shipment, per Col. 5, lines 1-5, such that the sidewalls 15 and corners 17 are no longer supporting the collar 20), and an expanded form positioned on the first frame structure when the support frame is in the expanded configuration (Fig. 2).
For Claim 25, the above-modified reference teaches the gardening system of claim 10, and Carpay further discloses wherein the gardening system further comprises a base (25), and the support frame is positioned on the base in the expanded configuration (Fig. 2).

For Claim 31, the above-modified reference teaches the gardening system of claim 10, and Carpay discloses wherein the partial bottom surface supports growth of a first plant in the upward direction and the opening is sized to permit growth of a second, different plant in the downward direction (there is enough space in the planter to grow at least two plants: one in the upward direction, and another in the downward direction).
For Claim 33, the above-modified reference teaches the gardening system of claim 10, and Klessig teaches wherein the planter has a polygonal structure (square/rectangular shape, as discussed above).
For Claim 34, the above-modified reference teaches the gardening system of claim 10, and Carpay further discloses wherein when the planter is in the expanded form, a portion of the lowermost surface of the upper portion contacts a portion of the uppermost surface of the lower portion of the planter (as illustrated in Fig. 2, the flange 30 supports the shoulder of planter 13). 

Allowable Subject Matter
Claims 30 & 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Special attention is drawn to the disclosure of US 20050039391 and US 20180220606, as close to the disclosed/claimed invention.
Further cited references establish the state of the art as it pertains to nesting and/or collapsing plant displays/supports.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Barlow whose telephone number is (571)272-8141. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.T.J./Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643